DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Xu et al. (U.S. 8,689,988) and Kremen (U.S. 2002/0029635).  Panek et al. teaches a disposable food and beverage storage container (paragraph [0003]) comprising a cylindrical body (considered cylindrical to the degree the present invention is considered cylindrical; “beverage cup” paragraph [0003]) having an interior surface (cavity of “beverage cup”) and a removable lid 10, wherein the cylindrical body and the removable lid are comprised of a biodegradable material (cardboard or paperboard; paragraphs [0068], [0130], [0131] and [0164]).
Panek et al. discloses the claimed invention except for embossed portion indicator and the lock indicator.  Kremen teaches that it is known to provide a cup with embossed portion indicators (see figure 2; paragraph [0015]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. with embossed portion indicators, as taught by Kremen, in order to indicate the amount of liquid within the cup.
Xu et al. teaches that it is known to provide a lid with a lock indicator (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with a lock indicator, as taught by Xu et al., in order to indicate to user how to remove the lid.
Further regarding claim 1, the modified invention of Panek et al. teaches a lock indicator (taught by Xu et al.) positioned on a top surface of the removable lid (figure 1 of Xu et al.) configured to instruct a user how to lock and unlock the removable lid to the cylindrical body, as taught by Xu et al.
Regarding the embossed portion indicator of claim 1, Kremen teaches the indicator lines being embossed in paragraph [0015] and the indicator lines extending about the interior circumference in figure 2.

.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Xu et al. (U.S. 8,689,988) and Kremen (U.S. 2002/0029635), as applied to claim 1 above, and further in view of Huh (U.S. 3,785,519). Regarding claim 5, the modified container of Panek et al. discloses the claimed invention except for the seal.  Huh teaches that it is known to provide a lid with a seal (see element 5; col. 2 lines 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with a seal, as taught by Huh, in order to prevent leaking of fluid between the cup rim and the lid.

Regarding claim 7, the seal is comprised of a biodegradable material (cork; col. 2 lines 9-10).

Regarding claim 8, the biodegradable material is cork (cork; col. 2 lines 9-10).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Xu et al. (U.S. 8,689,988) and Kremen (U.S. 2002/0029635), as applied to claim 1 above, and further in view of Spray (U.S. 8,746,958).  Regarding claim 9, the modified container of Panek et al. discloses the claimed invention except for the mixers.  Spray teaches that it is known to provide a cup with mixers (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with mixers, as taught by Spray, in order to help mix the contents manually.  It further would have been obvious to one having ordinary skill in the art before the effective filing date of the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, each of the pair of mixers of the modified invention is comprised of a longitudinal frame member 3 of Spray, a plurality of lateral frame members 5, 6 of Spray and a plurality of openings 12 of Spray.

Allowable Subject Matter
Claims 11, 13, 14, 17 and 19 are allowed.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. Applicant argues that Panek et al. does not teach the embossed portion indicator.  The secondary reference of Kremen teaches that it is known to provide a container with embossed portion indicators.  

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736